Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 2013/0133798 A1) in view of Kujime (US 2015/0258858 A1), Yamaoka (CN 104108289 A, with English Machine Translation) and Ochiai (US Patent No. 4,878,526 A).
Regarding claim 1, Ochi teaches a tire (Para. [0034]) comprising a tread portion (Fig. 3, Ref. Num. 1) comprising a shoulder land region (Fig. 3, Ref. Num. Ts) that includes a tread edge (not shown), shoulder lateral grooves (Fig. 3, Ref. Num. 130) and circumferential sipes connecting the shoulder grooves (The sipe in the shoulder region extending in the circumferential direction). However, Ochi does not teach that the shoulder lateral grooves are provided with a chamfer.
In an analogous art, Kujime teaches a tire with lateral grooves (Fig. 1, Ref. Num. 12, 22, 24, 33) and that all of the lateral grooves should be chamfered (Para. [0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ochi with Kujime to chamfer all of the lateral grooves, which would include the shoulder lateral grooves. This modification will improve edge wear and uneven wear (Kujime; Para. [0139]). However, neither Ochi not Kujime teach that the circumferential sipes are spaced from the axially inner end side of the land area by 30% to 100% of the width of the land area.
In an analogous art, Yamaoka teaches a tire with a circumferential sipe (Fig. 6, Ref. Num. 40a) located in the outer shoulder land area where the sipe is located a distance from the main groove (Fig. 6, Ref. Num. W10) that is 28% to 35% the width of the land area (Para. [0075]). Yamaoka does not expressly disclose a value of 30% to 100%; however, it would have been obvious to a person of ordinary skill in the art to configure the spacing of the circumferential sipes from the inner of the land area within the claimed range since Yamaoka discloses the spacing of the circumferential sipes from the inner of the land area as between 28% and 35% (Para. [0075]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ochi and Kujime with Yamaoka in order to have the circumferential sipes be spaced from the inner end of the land area by a distance of 28% to 35% of the width of the land area in the outer shoulder land area. This modification will increase the rigidity of land area to improve cornering stability (Yamaoka; Para. [0075]). However, the modified Ochi does not teach that the depth of the circumferential sipes is equal to or greater than the depth of the shoulder lateral grooves.
	In an analogous art, Ochiai teaches a tire with sipes in the shoulder area that have a sipe depth that is 20% to 120% of the tread element height (Col. 3, Lines 2-6). Since they help define the tread element height, the sipe depth should also be 20% to 120% of the depth of the lateral grooves. Ochiai does not expressly disclose a value of 100% or greater; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the sipes as a percentage of the lateral groove depth within the claimed range since Ochiai discloses the depth of the sipes as a percentage of the tread element height as between 20% and 120% (Col. 3, Lines 2-6), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Ochi with Ochiai to form the sipes in the shoulder area, including the circumferential sipes, as having depth of 20% to 120% of the lateral groove depth. This modification will make the tread rubber softer to increase ground pressure without reducing the tread rigidity (Ochiai; Col. 2, Lines 59-68 – Col. 3, Lines 1-2).
Regarding claim 2, Ochi does not teach the width of the circumferential sipe; however, Yamaoka teaches that the with of the narrow groove (sipe) is between 0.5 mm and 1.5 mm (Para. [0070]). Even though Yamaoka defines 40A as a narrow groove, it has a width that is traditional for sipes and other narrow grooves in the reference with the same width are said to have their walls close upon ground contact (Para. [0053]) which is a property of sipes and would make it obvious to one of ordinary skill in the art that the narrow groove of Yamaoka reads on the sipe of the instant application. Yamaoka does not expressly disclose a value of less than 1.0 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the circumferential sipe within the claimed range since Yamaoka discloses the width of the circumferential narrow groove as between 0.5 mm and 1.5 mm (Para. [0070]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ochi with Yamaoka in order to have the width of the circumferential sipe be set between 0.5 mm and 1.5 mm. This modification will improve the cornering stability and wet performance (Yamaoka; Para. [0070]).
	Regarding claim 6, modified Ochi teaches that the shoulder land region is provided with axial sipes that are angled (Ochi; Fig. 3, Ref. Num. Ts); however, the modified Ochi does not teach the angle of the sipes.
	In an analogous art, Ochiai teaches a tire with angled sipes (Fig. 1, Ref. Num. 2) in the shoulder region that are angled (Fig. 1, Ref. Num. AL) at an angle of 5 degrees to 25 degrees with the axial direction (Col. 3, Lines 7-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Ochi with Ochiai to have the axial sipes be angled between 5 degrees and 25 degrees. This modification will prevent the rigidity from being decreased and worsening the wear resistance (Ochiai; Col. 3, Lines 7-17).
	Regarding claim 8, Ochi teaches that the axial sipes intersect the circumferential sipes (Fig. 3, Ref. Num. Ts).
	Regarding claim 10, Ochi does not teach the location of the tread edge; however, it would have been obvious of one of ordinary skill in the art to have the axial sipes disposed axially inside the tread edge as sipes are used to create edges for improving road grip which would only be applicable on the tread surface. 
Regarding claim 11, modified Ochi teaches that the angle of the axial sipes is 5 degrees to 25 degrees with the axial direction (Ochiai; Col. 3, Lines 7-14). Ochiai does not expressly disclose a value of not less than 20 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the angle of the axial sipes within the claimed range since Ochiai discloses the angle of the axial sipes as between 5 degrees and 25 degrees (Col. 3, Lines 7-14), said range overlapping the claimed range.
Claims 3-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 2013/0133798 A1) in view of Kujime (US 2015/0258858 A1), Yamaoka (CN 104108289 A) and Ochiai (US Patent No. 4, 878,526 A) as applied to claim 1 above, and further in view of Kobayashi (US 2015/0283855 A1).
Regarding claim 3, modified Ochi teaches a shoulder main groove (Ochi; Fig. 3, Ref. Num. 150); however, modified Ochi does not teach the distances A and B.
In an analogous art, Kobayashi teaches the shoulder drop amount with distances De (Fig. 2) which is measured as the radial distance from almost the inner end of the shoulder groove to the tire equator and should be close to the value of A and the measurement Dt (Fig. 2) which is the radial distance from the tire equator to the tread edge. As the shoulder drop happens across the land areas and the two axial sides of the shoulder main groove are at the same height (Fig. 2), the distance B will be equal to Dt - De. Kobayashi teaches that the relationship between De and Dt is 0.25 ≤ De/Dt ≤ 0.65 (Para. [0094]). That would mean that the distance De (A) is between 0.33 and 1.88 times the distance Dt (B), which would make the distance A smaller than the distance B.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Ochi with Kobayashi to have the shoulder drop be define by the relationship 0.25 ≤ De/Dt ≤ 0.65. This modification will improve the wet performance while suppressing heat generation (Kobayashi; Para. [0094]).
Regarding claim 4, modified Ochi teaches that the distance A is between 33% and 188% of the distance B (Kobayashi; Para. [0098]; derivation shown in previous claim rejection). Kobayashi does not expressly disclose a value of 25% or more; however, it would have been obvious to a person of ordinary skill in the art to configure the distance A as a percentage of distance B within the claimed range since Kobayashi discloses the distance A as a percentage of distance B as between 33% and 188%, said range overlapping the claimed range.
	Regarding claim 5, Kobayashi teaches that the distance Dt is less than or equal to 0.015 times the sectional height (Para. [0044]). With the sectional height being 916 mm (Para. [0115]), this would make Dt less than or equal to 13.74 mm. Based on the relationship De being greater than .25 times Dt (Para. [0094]) and De being smaller than Dt, the distance De (A) will be between 3.44 mm and 6.87 mm.
Regarding claim 7, modified Ochi teaches that the shoulder land region is provided with axial sipes that are angled (Ochi; Fig. 3, Ref. Num. Ts); however, the modified Ochi does not teach the angle of the sipes.
	In an analogous art, Ochiai teaches a tire with angled sipes (Fig. 1, Ref. Num. 2) in the shoulder region that are angled (Fig. 1, Ref. Num. AL) at an angle of 5 degrees to 25 degrees with the axial direction (Col. 3, Lines7-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Ochi with Ochiai to have the axial sipes be angled between 5 degrees and 25 degrees. This modification will prevent the rigidity from being decreased and worsening the wear resistance (Ochiai; Col. 3, Lines 7-17).
Regarding claim 9, Ochi teaches that the axial sipes intersect the circumferential sipes (Fig. 3, Ref. Num. Ts).
Claims 12, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 2013/0133798 A1) in view of Kujime (US 2015/0258858 A1), Yamaoka (CN 104108289 A) and Ochiai (US Patent No. 4, 878,526 A) as applied to claims 1, 6, and 8 above, and further in view of Wakiyama et al. (US 2016/0236519 A1).
Regarding claims 12, 14, and 16 modified Ochi does not teach that the shoulder land area has a profile of a convex arc.
In an analogous art, Wakiyama teaches a tire where all land area (Para. [0018]) including the shoulder land area has a profile of a convex arc (Fig. 2, Ref. Num. Ro, Rc, Ri).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Ochi with Wakiyama to have all the land areas be formed with a profile of a convex arc.  This modification will improve the drainage performance of the land areas (Wakiyama; Para. [0026]).
Regarding claims 17, 19, and 20, modified Ochi teaches a shoulder main groove (Ochi; Fig. 1, Ref. Num. 150), a middle land region adjacent to the shoulder main groove (Fig. 1, Ref. Num. Tc), and that all land area (Para. [0018]) including the middle land area has a profile of a convex arc (Wakiyama; Fig. 2, Ref. Num. Ro, Rc, Ri).
Claims 13, 15, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 2013/0133798 A1) in view of Kujime (US 2015/0258858 A1), Yamaoka (CN 104108289 A), Ochiai (US Patent No. 4, 878,526 A), and Kobayashi (US 2015/0283855 A1) as applied to claims 3 and 7 above, and further in view of Wakiyama et al. (US 2016/0236519 A1).
Regarding claims 13 and 15, modified Ochi does not teach that the shoulder land area has a profile of a convex arc.
In an analogous art, Wakiyama teaches a tire where all land area (Para. [0018]) including the shoulder land area has a profile of a convex arc (Fig. 2, Ref. Num. Ro, Rc, Ri).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Ochi with Wakiyama to have all the land areas be formed with a profile of a convex arc.  This modification will improve the drainage performance of the land areas (Wakiyama; Para. [0026]).
Regarding claims 18, modified Ochi teaches a shoulder main groove (Ochi; Fig. 1, Ref. Num. 150), a middle land region adjacent to the shoulder main groove (Fig. 1, Ref. Num. Tc), and that all land area (Para. [0018]) including the middle land area has a profile of a convex arc (Wakiyama; Fig. 2, Ref. Num. Ro, Rc, Ri).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/               Primary Examiner, Art Unit 1749